Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 10/04/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-7, 9, 11 and 12 have been considered and examined.  Claims 8 and 10 have been canceled.  

Allowable Subject Matter
Claims 1-7, 9, 11 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art are Michael (DE102010046021A1) and Brendle (US Pub. 2014/0016343). While Michael discloses at least one LED (16 first light source; [0061]) for generating a low beam (78 low beam path.); at least one LED (22 second light source; [0061 ]) for generating a high beam ([0069] 79 high beam); an optical element (30 transparent support body),  and Brendle discloses a headlamp (10 motor vehicle headlamp). Neither Michael nor Brendle disclose or suggest in summary a headlight module comprising: at least one second LED positioned in an area spatially in front of the at least one first LED with respect to a direction of propagation of the low beam, wherein a second light from the at least one second LED generates in part  a high beam; an optical element that receives the second light and generates in part the high 
Claim 12 is allowable because limitations A headlight module comprising: at least one second LED, wherein a second light from the at least one second LED generates in part a high beam; an optical element that receives the second light and generates in part the high beam therefrom; wherein the optical element comprises: at least one first light guide coupled to the at least one second LED and entirely positioned and entirely located on a first side of the optical element; surface structuring formed on a second side of the optical element, wherein the second side is opposite the first side; a decoupling surface that at least partially surrounds the surface structuring on the second side of the optical element, the decoupling surface including a bump along its top edge defined by a special contour that serves as a contour for a cut-off line; a mirrored surface on a top surface of the optical element that forms a bezel edge where the top surface and the decoupling surface meet; wherein the bezel edge is a top edge of the decoupling surface; wherein the mirrored surface continuously extends from a rear edge of the top surface proximate to the first side to a location partially along the top surface and set back from the bezel edge so as to produce a non-mirrored and at 
The closest prior art are Michael (DE102010046021A1) and Brendle (US Pub. 2014/0016343). While Michael discloses at least one LED (16 first light source; [0061]) for generating a low beam (78 low beam path.); at least one LED (22 second light source; [0061 ]) for generating a high beam ([0069] 79 high beam); an optical element (30 transparent support body),  and Brendle discloses a headlamp (10 motor vehicle headlamp). Neither Michael nor Brendle disclose or suggest in summary A headlight module comprising: at least one second LED, wherein a second light from the at least one second LED generates in part a high beam; an optical element that receives the second light and generates in part the high beam therefrom; wherein the optical element comprises: at least one first light guide coupled to the at least one second LED and entirely positioned and entirely located on a first side of the optical element; surface structuring formed on a second side of the optical element, wherein the second side is opposite the first side; a decoupling surface that at least partially surrounds the surface structuring on the second side of the optical element, the decoupling surface including a bump along its top edge defined by a special contour that serves as a contour for a cut-off line; a mirrored surface on a top surface of the optical element that forms a bezel 
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875